Filed
                                                   Washington State
                                                   Court of Appeals
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                    Division Two

                                         DIVISION II                                       April 10, 2018

 STATE OF WASHINGTON,                                                No. 48788-8-II

                                Respondent,                    UNPUBLISHED OPINION

        v.

 SKYLAR NIKOLAS BEAR NEMETZ,

                                Appellant.

       BJORGEN, J. — Skylar Nikolas Bear Nemetz mishandled a firearm that discharged and

killed his wife. He was charged with first degree murder, but the jury, instead, found him guilty

of first degree manslaughter. The jury also returned a special verdict on count I, unanimously

agreeing that Nemetz was armed with a firearm when he committed the crime. Due to the

firearm enhancement, Nemetz was sentenced to an additional five years. In addition, the

sentencing court did not award Nemetz credit for time served on electronic home monitoring

(EHM) because the legislature revised former RCW 9.94A.505 (2010) to preclude violent

offenders from receiving credit for presentence time served on EHM.

       Nemetz appeals his sentence, arguing first that there was insufficient evidence for a

rational trier of fact to find that he was “armed with a firearm” within the meaning of former

RCW 9.94A.533 (2013). Second, he argues the firearm and deadly weapon sentence

enhancement provisions found in former RCW 9.94A.533 should not be applied to an

unintentional crime such as first degree manslaughter. To support his argument, he asks us to

resort to independent state constitutional grounds to conclude that article I, section 24 of the

Washington Constitution is more protective than the Second Amendment to the United States

Constitution. Third, Nemetz argues the 2015 amendments to former RCW 9.94A.505, which
No. 48788-8-II


formerly provided credit for time served on EHM, violate the federal and state ex post facto

clauses as applied to him. Finally, he argues we should decline to award appellate costs.

       We hold there was sufficient evidence that Nemetz was armed with a firearm, and we

hold that the firearm enhancement applies to both intentional and unintentional felonies. We

conclude also that the 2015 amendments to former RCW 9.94A.505 violated the state and federal

ex post facto clauses in their application to Nemetz. Finally, we waive appellate costs.

       Therefore, we affirm the superior court’s imposition of the firearm sentencing

enhancement. However, we reverse Nemetz’s sentence to the extent it does not credit him for

time served on EHM and remand to the superior court to provide Nemetz with credit for time

served on EHM.

                                               FACTS

       On October 16, 2014, Nemetz mishandled a firearm that discharged and killed Tarrah

Danielle Nemetz,1 his wife.

       Nemetz was taken into custody after the shooting. According to a statement he

voluntarily provided, Nemetz bought Danielle a DPMS AR-15 rifle for her birthday and left it

with her for security while he was gone on a military training operation. When he returned home

from the operation, he “thought to [him]self . . . I’ll go unload the rifle and I’ll put it away

because she doesn’t need it anymore.” Br. of Resp’t, App’x. A, at 6.

       At trial, Nemetz testified, “I went into the room to put this rifle away. I picked it up, and

not paying attention to where that weapon was pointing . . . I picked up the weapon that is in a




1
  The record and briefing refer to the decedent as Danielle or Dani. Because the appellant and
the decedent share the same last name, this opinion will refer to the decedent as Danielle. No
disrespect intended.
                                                   2
No. 48788-8-II


state as the same way I left it, unloaded to my knowledge . . . [and] I was standing directly

behind Danielle.” Verbatim Report of Proceedings (VRP) (Feb. 11, 2016) at 74. He continued,

       I was trying to clear the weapon and I didn’t do it correctly, and I made a terrible
       mistake and the weapon went off in my hands and it struck the back of my wife and
       hit her in the head and she died.

VRP (Feb. 11, 2016) at 75. Nemetz told the police he must have switched the safety selector

from safe to fire, but stated he did not remember doing so. He testified, stating, “I don’t recall

pulling the trigger but I know the trigger had to be pulled for the weapon to go off.” Id. at 76.

Nemetz stated that he shot Danielle “on accident.” Id. at 104.

       Thomas Rodriguez, Chief of Police for the town of Steilacoom, testified he “was one of

the first officers” who responded to the scene. VRP (Jan. 21, 2016) at 39. Rodriguez testified

that he and two officers entered Nemetz’s apartment and found a young, white female,

unresponsive, sitting in a chair with her arms at her side and a large pool of blood beneath her.

Rodriguez checked her pulse, but could not detect one. While he was clearing the apartment, he

noticed a used shell casing on the floor, which is typically used in an AR-15 or M47 assault rifle.

Rodriguez testified Nemetz was making sobbing sounds and said, “I don’t know why I can’t

cry.” Id. at 47. Rodriguez also testified that “Nemetz . . . stated, quote, ‘It was an accident . . .

I’m a bad man, I’m a bad man.’” Id.

       Mark Holthaus, an officer on the scene, testified that when he first encountered Nemetz,

he seemed “frantic,” and he had blood splatter on his shirt. VRP (Jan. 21, 2016) at 73-75.

Another officer on the scene, Darrel Moore, testified that Nemetz told him “he took the rifle

magazine out and then he was making it safe and for some reason he shook the rifle and it fired.”

VRP (Feb. 3, 2016) at 35. “I specifically quote him saying, ‘I shook—I just shook it and it shot

her.’” Id.



                                                   3
No. 48788-8-II


       Detective Darin Sale testified that they found an “AR 15-style long gun . . . in the closet.”

VRP (Jan. 25, 2016) at 94. He testified that the rifle “was in . . . fire position and the bolt was

closed.” VRP (Jan. 26, 2016) at 130. Johan Schoenan, a firearms forensics examiner, testified

that “there was nothing wrong with the gun,” it “functioned as it was made by the manufacturer.”

VRP (Feb. 3, 2016) at 60. He testified he performed a “trigger pull analysis and that was normal

for this type of gun.” Id. He testified he performed a “drop test” on the rifle and determined that

“it [would] not fire without pulling the trigger.” Id. at 64-65. He determined that the rifle’s

safety mechanisms were working properly. Id. at 62-63. Finally, Schoenan determined that the

characteristics of the casing found at the scene matched characteristics of the casings obtained

from test firing Nemetz’s rifle. Dr. Thomas Clark testified that he performed an autopsy on the

decedent and determined the “[d]eath was due to a gunshot wound to the head.” VRP (Feb. 3,

2016) at 117. He “classified it as homicide.” Id.

       On October 30, 2014, the superior court issued an order establishing conditions of release

pending trial pursuant to CrR 3.2. On October 31, Nemetz posted the required bail amount,

agreed to the conditions of release included in the order, and was thereafter placed on EHM.

       On December 31, 2015, the State charged Nemetz by a corrected information with first

degree murder. Nemetz’s trial began on January 21, 2016. On March 3, the jury found Nemetz

not guilty of first degree murder but, instead, found him guilty of the lesser included offense of

first degree manslaughter. The jury also returned a special verdict form on count I; they were in

unanimous agreement that Nemetz was armed with a firearm when he committed the crime.

       Nemetz was sentenced to 102 months on count I, first degree manslaughter. The court

also sentenced him to an additional 60 months based on the special verdict. The total sentence




                                                  4
No. 48788-8-II


amounted to 162 months of confinement, and the court granted 37 days of credit for time served

under former RCW 9.94A.505.

       Nemetz appeals.

                                             ANALYSIS

                                     I. FIREARM ENHANCEMENT

       Nemetz argues that there was insufficient evidence to prove that he was “armed with a

firearm” within the meaning of former RCW 9.94A.533(3). We disagree.

A.     Sufficiency of the Evidence

       Evidence is sufficient to support a conviction or sentencing enhancement if, viewed in the

light most favorable to the State, it permits any rational trier of fact to find the essential elements

of the crime beyond a reasonable doubt. State v. McPherson, 186 Wash. App. 114, 117, 344 P.3d
1283 (2015). A claim of insufficiency admits the truth of the State’s evidence and all reasonable

inferences that a trier of fact can draw from that evidence. State v. Notaro, 161 Wash. App. 654,

671, 255 P.3d 774 (2011). All reasonable inferences from the evidence must be drawn in favor

of the verdict and interpreted strongly against the defendant. Id. Circumstantial evidence is no

less reliable than direct evidence. Id. We must “defer to the trier of fact on issues of conflicting

testimony, credibility of witnesses, and the persuasiveness of the evidence.” State v. Thomas,

150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004).

       Former RCW 9.94A.533(3) provides, in relevant part:

       The following additional times shall be added to the standard sentence range for
       felony crimes . . . if the offender . . . was armed with a firearm as defined in [former]
       RCW 9.41.010 [2013] and the offender is being sentenced for one of the crimes
       listed in this subsection as eligible for any firearm enhancements based on the
       classification of the completed felony crime.




                                                   5
No. 48788-8-II


(Emphasis added.) Former RCW 9.41.010(9) (2013) defines “firearm” as “a weapon or device

from which a projectile or projectiles may be fired by an explosive such as gunpowder.”

       Although former RCW 9.41.010 does not define the term “armed,” in State v. Easterlin,

159 Wash. 2d 203, 205-06, 149 P.3d 366 (2006), the court developed a two-pronged approach to

determine whether a defendant was “armed” within the meaning of the statute. First, “[t]he

weapon must have been readily accessible and easily available.” Id. Second, “there must have

been some connection between the defendant, the weapon, and the crime.” Id. Our Supreme

Court has construed the term “armed” similarly in subsequent cases. See, e.g., State v. O’Neal,

159 Wash. 2d 500, 503-04, 150 P.3d 1121 (2007) (quoting State v. Schelin, 147 Wash. 2d 562, 575-

76, 55 P.3d 632 (2002)); State v. Brown, 162 Wash. 2d 422, 431, 173 P.3d 245 (2007).

       For a firearm sentencing enhancement to apply, there must be a nexus between “‘the

nature of the crime, the type of weapon, and the circumstances under which the weapon is

found.’” Brown, 162 Wash. 2d at 431 (quoting Schelin, 147 Wash. 2d at 570). The State may punish

a defendant for using a weapon in a commission of a crime because a weapon can turn a

nonviolent crime into a violent one, increasing the likelihood of death or injury. State v. Gurske,

155 Wash. 2d 134, 138-39, 118 P.3d 333 (2005). Nevertheless, “the connection between the

weapon, the defendant, and the crime is definitional, not an essential element of the crime.”

Easterlin, 159 Wash. 2d at 206. Easterlin held that “the connection is merely a component of what

the State must prove to establish that a particular defendant was armed while committing a

particular crime.” Id.

       Nemetz argues that the State must prove that he intended to use the firearm for “offensive

or defensive purposes” and that the State failed to prove that he intended to use the firearm for




                                                 6
No. 48788-8-II


those purposes. Br. of Appellant at 10. He directs us to O’Neal, 159 Wash. 2d 500 to support his

argument.

       In O’Neal, our Supreme Court stated, “‘A defendant is ‘armed’ when he or she is within

proximity of an easily and readily available deadly weapon for offensive or defensive purposes

and when a nexus is established between the defendant, the weapon, and the crime.’” O’Neal,
159 Wash. 2d at 504 (quoting Schelin, 147 Wash. 2d at 575-76). When executing a valid search

warrant, the officers in O’Neal found considerable evidence of drug use and manufacturing and

seized more than 20 guns, including weapons from two gun safes, one locked and one unlocked,

a loaded rifle in one bedroom, and a loaded semiautomatic pistol under a mattress in a different

bedroom. Id. at 503. The court held, “The defendant does not have to be armed at the moment

of arrest to be armed for purposes of the firearms enhancement.” Id. at 504. The State’s theory

that an AR-15 leaning against a wall and the pistol under a mattress were easily accessible and

readily available to protect the continuing drug production operation provided a sufficient nexus

for a jury to find the defendants were armed. Id. at 504-05.

       For two reasons, O’Neal does not support Nemetz’s argument that the State must prove

he intended to use the rifle for offensive or defensive purposes. First, O’Neal involved

constructive possession, while Nemetz actually possessed the rifle used to kill Danielle. Second,

O’Neal by its terms does not require the claimed showing of intent. Instead, O’Neal requires that

the defendant be “within proximity of an easily and readily available deadly weapon for

offensive or defensive purposes.” Id. at 503-04. Reading this to require intent would strain its

terms and would raise a contradiction with Easterlin, which required the firearm to be “readily

accessible and easily available” for use, but which did not require intent. 159 Wash. 2d at 206.




                                                7
No. 48788-8-II


        In this case, Nemetz recklessly possessed and fired the weapon. The AR-15 that killed

Danielle was obviously a firearm as contemplated under former RCW 9.41.010(9). Nemetz

testified that he decided to put the rifle away, picked it up, tried to clear it, and it accidentally

discharged. The rifle was “readily accessible and easily available” for Nemetz’s use, which is all

that is needed to meet the first prong outlined in Easterlin, 159 Wash. 2d at 206. Further, there was

a clear nexus “between the defendant, the weapon, and the crime,” which satisfies the second

prong. Id. The record contains ample evidence from which the trier of fact could find Nemetz

was armed and recklessly shot Danielle. Nemetz testified the “weapon went off in my hands.”

VRP (Feb. 11, 2016) at 75. At trial, he admitted that he shot Danielle “on accident.” Id. at 104.

His trial testimony alone is more than sufficient for the jury to find a connection between Nemetz

and the weapon. Nemetz admitted to mishandling the firearm, which resulted in the crime.

Accordingly, we hold Nemetz was “armed” with a firearm under former RCW 9.94A.533(3).2

        Consequently, there was sufficient evidence to support the sentencing enhancement.

B.      Firearm Enhancement for Unintentional Crimes

        Nemetz argues that the state constitutional right to bear arms precludes the imposition of

a firearm enhancement for unintentional criminal conduct. To support this argument, he asks us

to resort to independent state constitutional grounds. Nemetz argues that we must undertake an

analysis under State v. Gunwall, 106 Wash. 2d 54, 720 P.2d 808 (1986), to determine whether




2
  The other essential elements of former RCW 9.94A.533(3) were also present. Nemetz was
convicted of first degree manslaughter under RCW 9A.32.060. First degree manslaughter is a
class A felony. RCW 9A.32.060(2). Former RCW 9.94A.533(3)(a) provides a sentencing
enhancement of “[f]ive years for any felony defined under any law as a class A felony.” The
judge sentenced him to an additional five years of confinement.


                                                    8
No. 48788-8-II


article I, section 24 of the Washington Constitution provides broader protections than the Second

Amendment of the United States Constitution.3 For the following reasons, we disagree.

         1.      Independent State Constitutional Grounds

         Constitutional issues are reviewed de novo. State v. Jorgenson, 179 Wash. 2d 145, 150, 312
P.3d 960 (2013). The Washington Constitution states that “[t]he right of the individual citizen to

bear arms in defense of himself, or the State, shall not be impaired.” WASH. CONST. art. I, § 24.

The Supreme Court has held, though, that while the “right to bear firearms in his home is

constitutionally protected, that right ceases when the purpose of bearing firearms is to further the

commission of a crime.” Schelin, 147 Wash. 2d at 575. In reaching this holding the court cited

with approval the decision in State v. Sabala, 44 Wash. App. 444, 449, 723 P.2d 5 (1986), which

held that “[t]he right [to bear arms] does not extend to one who is in the process of committing a

crime.” Consistently with these decisions, Justice Chambers observed in his concurrence in

Gurske, 155 Wash. 2d at 151, that “the use of a weapon in the commission of a crime is not a

constitutionally protected activity.”

         Apart from these more general principles, the Supreme Court held in Jorgenson that

under article I, section 24, firearm rights are subject to regulation that is “‘reasonably necessary

to protect public safety or welfare, and substantially related to legitimate ends sought.’” 179
Wash. 2d at 156 (quoting City of Seattle v. Montana, 129 Wash. 2d 583, 594, 919 P.2d 1218

(1996)). Through its at least theoretical deterrent effect, the application of the firearm

enhancement to unintentional offenses meets these requirements. Thus, Jorgenson makes clear

that application of the firearm enhancement to Nemetz’s offense does not offend article I, section

24.



3
    Nemetz included a Gunwall analysis in his briefing.
                                                  9
No. 48788-8-II


       Nemetz would use article I, section 24 to prevent application of the firearm enhancement

to his conviction of manslaughter, because it is an unintentional crime. It is inescapable, though,

that the enhancement was based on his use of a firearm in carrying out the crime of

manslaughter. Under Schelin, Sabala, and Gurske, that use of a firearm is not protected by the

state constitution. Even apart from these principles, the holding of Jorgenson would allow the

firearm enhancement to be applied to unintentional offenses without violating article I, section

24. Thus, under existing case law, the firearm enhancement may be applied to unintentional

conduct under article I, section 24, and we need not engage in a Gunwall analysis.

       2.      Application of Firearm Sentencing Enhancements To Unintentional Conduct

       Firearm enhancements may be applied to unintentional criminal conduct. In State v.

Theilken, 102 Wash. 2d 271, 684 P.2d 709 (1984), Theilken, the victim, and a friend were all

visiting at the friend’s house. Id. at 273. Theilken had his rifle with him, and when the friend

left the room a shot was fired, leaving the victim with a gunshot wound to the head. Id.

Theilken was charged by information with the crime of first degree manslaughter. Id. There, as

here, Theilken argued that the firearm enhancement statute was not intended to apply to

“unintentional” crimes. Id. The court determined that the firearm enhancement statute clearly

applied to “any felony” committed while armed with a firearm. Id. at 275. Moreover, the phrase

“any felony” included all crimes designated as felonies by the legislature, regardless of the

underlying requisite mental state. Id. at 277. Accordingly, our Supreme Court held firearm and

deadly weapon sentence enhancement provisions may be applied to unintentional crimes such as

first degree manslaughter. Id. at 276.

       Although Theilken addressed a former version of Washington’s firearm enhancement

statute, the reasoning in this case can be drawn in parallel. Former RCW 9.94A.533(3) applies to



                                                10
No. 48788-8-II


“felony crimes . . . if the offender . . . was armed with a firearm.” (Emphasis added.) “‘Felony”

means any felony offense under the laws of this state or any federal or out-of-state offense

comparable to a felony offense under the laws of this state.” Former RCW 9.41.010(6)

(emphasis added). From this language, it is clear that the legislature did not intend to restrict the

firearm enhancement to felonies having an intentional mental state, since some felonies require a

lesser showing of recklessness or criminal negligence. See, e.g., RCW 9A.32.060 (first degree

manslaughter; recklessness); RCW 9A.32.070 (second degree manslaughter; criminal

negligence); RCW 9A.36.031(d), (f) (third degree assault; criminal negligence).

       The phrase “any felony” includes all crimes designated as felonies, regardless of the

underlying requisite mental state. Theilken, 102 Wash. 2d at 277. Thus, we conclude that the

legislature intended to include both intentional and unintentional felonies when it expressly

applied the firearm sentence enhancement provisions to “any felony” committed while armed

with a firearm.

                                 II. EX POST FACTO PROTECTIONS

       Nemetz argues the 2015 amendments to former RCW 9.94A.505 (“2015 amendments”)

violate both the state and federal ex post facto clauses as applied to him. We agree.

       We review the alleged violation of federal and state ex post facto clauses de novo. State

v. Pillatos, 159 Wash. 2d 459, 469, 150 P.3d 1130 (2007).

       The ex post facto clauses of the federal and state constitutions forbid the State from
       enacting any law which imposes punishment for an act which was not punishable
       when committed or increases the quantum of punishment annexed to the crime
       when it was committed.

State v. Ward, 123 Wash. 2d 488, 496, 869 P.2d 1062 (1994).

       Critical to relief under the Ex Post Facto Clause is not an individual’s right to less
       punishment, but the lack of fair notice and governmental restraint when the



                                                 11
No. 48788-8-II


       legislature increases punishment beyond what was prescribed when the crime was
       consummated.

Weaver v. Graham, 450 U.S. 24, 30, 101 S. Ct. 960, 67 L. Ed. 2d 17 (1981). In applying the

clauses, “we must determine whether the new law ‘(1) is substantive [or] merely procedural; (2)

is retrospective (applies to events which occurred before its enactment); and (3) disadvantages

the person affected by it.’” Pillatos, 159 Wash. 2d at 476 (quoting In re Pers. Restraint of Powell,

117 Wash. 2d 175, 185, 814 P.2d 635 (1991)).

       The first question involves whether the statute was substantive, as opposed to merely

procedural. Prior to the 2015 amendments, a sentencing court was required to credit a felony

defendant’s sentence for presentence time spent in “confinement.” Former RCW 9.94A.505(6).

“Confinement” included “partial confinement,” which in turn included “work release” and

“home detention.” Former RCW 9.94A.030(8), (35) (2012). “Home detention” meant a

program of “partial confinement” available to offenders where the offender is confined in a

private residence subject to electronic surveillance. Former RCW 9.94A.030(28). Thus, courts

were required to credit felony defendants’ sentences for time served on EHM because EHM was

included in the definition of “home detention,” “home detention” was a program of “partial

confinement,” and “partial confinement” was included in the definition of “confinement.”

       Through the 2015 amendments, however, former RCW 9.94A.505 was revised, in

relevant part, as follows:

       (7) The sentencing court shall not give the offender credit for any time the offender
       was required to comply with an electronic monitoring program prior to sentencing
       if the offender was convicted of one of the following offenses:
       (a) A violent offense.

LAWS OF 2015, ch. 287 § 10. First degree manslaughter is a violent offense. Former RCW

9.94A.030(54)(a)(iii).



                                                12
No. 48788-8-II


         In Pillatos, our Supreme Court decided whether the 2005 amendments of the Sentencing

Reform Act of 1981 (SRA)4 violated the savings statute5 or the ex post facto clauses of the state

and federal constitutions. 159 Wash. 2d at 474-75. Specifically, the Pillatos court addressed

whether the 2005 SRA amendments responding to the United States Supreme Court’s decision in

Blakely6 applied to cases that had not yet gone to trial prior to the enactment of the amendments.

Id. at 465. The 2005 SRA amendments gave trial courts the ability to empanel juries to find the

aggravating factors necessary for exceptional sentences in sentencing proceedings. Id. at 468.

The legislature made the amendments effective immediately. Id.

         Our Supreme Court held that applying the 2005 SRA amendments would not violate the

savings statute because the amendments were procedural not substantive. Id. at 472.

Substantive amendments change either the elements of the offense, the severity of the

punishment, or what evidence can be used to prove the offense. See State v. Hylton, 154 Wn.

App. 945, 956, 226 P.3d 246 (2010); see State v. Hodgson, 108 Wash. 2d 662, 669-70, 740 P.2d
848 (1987). The Supreme Court stated that because the exceptional sentence was the same

before and after the 2005 SRA amendments, nothing in those amendments increased the severity

of punishment; thus, the 2005 SRA amendments were procedural. Pillatos, 159 Wash. 2d at 473.

         Nemetz argues that, as applied to him, the 2015 amendments increase the severity of

punishment because at sentencing he was not provided credit for presentence time on EHM. The

court order establishing conditions of release confined Nemetz to Joint Base Lewis-McChord.



4
    LAWS OF 2005, ch. 68.
5
 RCW 10.01.040 requires defendants to be prosecuted under the law in effect at the time the
crime was committed.
6
    Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004).


                                                13
No. 48788-8-II


The order imposed other conditions that necessarily curtailed his liberty. Unlike in Pillatos,7

Nemetz’s presentence EHM confinement could be used to calculate his credit for time served

before the 2015 amendments were adopted, but not after. The 2015 amendments essentially

abrogated the availability of EHM credit for violent offenders. Therefore, applying our Supreme

Court’s reasoning in Pillatos, the 2015 amendments at issue in this case are substantive because

Nemetz was no longer eligible to receive credit for presentence time on EHM, which thereby

increased the severity of punishment. As such, we hold the 2015 amendments are substantive in

nature.

          The State cites Harris v. Charles, 171 Wash. 2d 455, 256 P.3d 328 (2011), for the

proposition that presentence time on EHM is nonpunitive in nature and, therefore, cannot be

substantive under ex post facto principles. Yet, Harris is distinguishable. Harris was convicted

on his guilty plea in the municipal court of two misdemeanors and denied credit for his time on

EHM. 171 Wash. 2d at 459-60. The Supreme Court was asked, among other things, to determine

whether allowing felons, but not misdemeanants, sentencing credit for presentence time on EHM

violated equal protection principles. Id. at 462-66. It was also asked to determine whether

denying misdemeanants’ credit for presentence time on EHM violated double jeopardy

principles. Id. at 467-73.

          First, the court held the different classification of felons and misdemeanants for purposes

of granting sentencing credit for time on EHM was rationally related to a legitimate

governmental interest. Id. at 473. The court reasoned that

          [r]equiring courts to grant misdemeanants credit for time on EHM would hinder the
          ability of sentencing judges to order jail time for misdemeanor offenses and would



7
 In Pillatos, the defendant’s prior convictions could be used to calculate his offender score both
before and after the 2008 SRA amendments.
                                                  14
No. 48788-8-II


        limit misdemeanor sentencing courts' discretion to impose sentences for
        rehabilitative purposes.

Id. at 473. Second, the court held that the constitutional protections against multiple

punishments did not entitle the defendant credit for his presentence time on EHM. Id. at 473.

        Harris is limited in its application by its focus on equal protection and double jeopardy

and by its application to misdemeanants, not felons. The fact remains, under the previous

statutory scheme, the legislature did provide felons with credit for presentence time on EHM.

The legislature did not provide similar credit to misdemeanants, which was the issue in Harris.

Nemetz had a reasonable expectation that he would receive credit for the presentence time he

served on EHM. Subsequently nullifying that credit increased the quantum of punishment as

applied to Nemetz, which is a substantive change.

        The second question involves whether the statute operated retrospectively. On a practical

level, we consider a statute to be retrospective if the precipitating or triggering event for its

application occurred before the effective date of the statute. Pillatos, 159 Wash. 2d at 471. Here,

the triggering or precipitating event was Nemetz’s release on EHM on October 31, 2014. The

effective date of the 2015 amendments was July 24, 2015. See LAWS OF 2015, ch. 287 § 10.

Thus, practically speaking, the 2015 amendments operated retrospectively.

        However, “‘[a] retrospective law, in the legal sense, is one which takes away or impairs

vested rights acquired in the existing laws, or creates a new obligation and imposes a new duty,

or attaches a new disability, in respect to transactions or considerations already past.’” Pillatos,
159 Wash. 2d at 471 (quoting Pape v. Dep’t of Labor & Indus., 43 Wash. 2d 736, 740-41, 264 P.2d
241 (1953)). The Supreme Court has elaborated as follows:

        “A statute does not operate retrospectively merely because it is applied in a case
        arising from conduct antedating the statute's enactment or upsets expectations based
        in prior law. Rather, the court must ask whether the new provision attaches new

                                                  15
No. 48788-8-II


       legal consequences to events completed before its enactment. The conclusion that
       a particular rule operates retroactively comes at the end of a process of judgment
       concerning the nature and extent of the change in the law and the degree of
       connection between the operation of the new rule and a relevant past event.”

Id. (quoting Landgraf v. USI Film Prods., 511 U.S. 244, 269-70, 114 S. Ct. 1483, 128 L. Ed. 2d
229 (1994) (internal citations omitted)).

       Denying Nemetz presentencing EHM credit does result in new legal consequences for

him: reduced credit for time served. “A change in the law that limits eligibility for reduced

imprisonment violates the ex post facto clause when applied to individuals whose crimes were

committed before the law’s enactment.” In re Pers. Restraint of Smith, 139 Wash. 2d 199, 208, 986
P.2d 131 (1999) (citing Weaver, 450 U.S. at 31-36). The legislature adopted the 2015

amendments after Nemetz committed the crime. Therefore, the statute operated retrospectively

on Nemetz.

       Finally, a statute must disadvantage a defendant in order for it to violate the ex post facto

clauses. Pillatos, 159 Wash. 2d at 476 (quoting In re Powell, 117 Wash. 2d at 185). The 2015

amendments would disadvantage defendants if they increase the potential punishment that could

be imposed. Pillatos, 159 Wash. 2d at 476. However, if a defendant had notice of the punishment

at the time of the crime, he is not considered disadvantaged by the change in the law. Id. at 475.

Because Nemetz was not on notice that his presentence EHM would not be used to calculate his

time served at the time he committed the crime, the 2015 amendments to the sentencing laws

disadvantaged him. The 2015 amendments challenged here essentially abrogated the availability

of EHM credit for violent offenders.

       The 2015 amendments were substantive, retrospective, and disadvantageous to Nemetz.

Therefore, we hold that the application of the 2015 amendments at Nemetz’s sentencing hearing

violated the ex post facto clauses and that the superior court erred in applying them. The court

                                                16
No. 48788-8-II


should have applied the law in effect at the time he committed the crime and granted him

sentencing credit for time on EHM.

                                       III. APPELLATE COSTS

        Nemetz asks us to exercise our discretion to deny any appellate costs the State requests.

The State has stated it will not seek appellate costs. Given the State’s representation, we waive

appellate costs.

                                          CONCLUSION

        We affirm the superior court’s imposition of the firearm sentencing enhancement, but we

reverse Nemetz’s sentence to the extent it does not credit him for time on EHM. We remand to

the superior court with directions to provide Nemetz with credit for time served on EHM. We

also waive appellate costs imposed against Nemetz.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Bjorgen, J.
 I concur:



Maxa, C.J.




                                                 17
No. 48788-8-II


          MELNICK, J. (concur in part, dissent in part) — A trial court is not constitutionally mandated

to award a defendant credit for time served on electronic home monitoring (EHM) when it is

utilized as a condition of pretrial release. Therefore, a trial court must only give a defendant credit

for time served on pretrial EHM if it is required by statute. I dissent because Skylar Nikolas Bear

Nemetz should only receive credit for time served on pretrial EHM when the legislature authorized

it.8 When the legislature’s amended law to preclude credit for EHM took effect, Nemetz was no

longer entitled to credit for pretrial EHM.

          The police arrested Nemetz for murder in the first degree. On October 31, 2014, and as

one condition of pretrial release pursuant to CrR 3.2, the trial court placed Nemetz on EHM. On

March 3, 2016, the court revoked Nemetz’s release and placed him in total confinement. On March

25, 2016, the trial court sentenced Nemetz for the crime of manslaughter in the first degree. The

court gave Nemetz 37 days credit for time served and did not give him credit for time served on

EHM.

          While Nemetz was on pretrial EHM, the legislature changed the law relating to credit for

pretrial EHM. With an effective date of July 24, 2015, the legislature added a new section to RCW

9.94A.5059 and disallowed credit for time served on EHM for defendants convicted of a violent

offense. RCW 9.94A.505(7); LAWS OF 2015, ch. 287, § 10. The new section stated: “(7) The




8
    I concur with the majority that the matter should be sent back to the trial court.
9
    This statute is part of the Sentencing Reform Act of 1981 (SRA), ch. 9.94A RCW.
                                                   18
No. 48788-8-II


sentencing court shall not give the offender credit for any time the offender was required to comply

with an electronic monitoring program prior to sentencing if the offender was convicted of one of

the following offenses: (a) A violent offense.” RCW 9.94A.505; LAWS OF 2015, ch. 287, § 10.

Both murder in the first degree and manslaughter in the first degree are serious violent and violent

offenses. RCW 9.94A.030(46)(a)(i) & (iv), (55)(a)(i) & (iii).

       I first part ways with the majority because it decides this case on constitutional grounds. It

is well established that we should avoid deciding cases on constitutional grounds if it is not

necessary to do so. State v. Speaks, 119 Wash. 2d 204, 207, 829 P.2d 1096 (1992). It is unnecessary

in this case. This case should be decided on the plain language of the applicable statute.

       “If the language of a statute is unambiguous, the meaning must be derived solely from the

language of the statute. Statutory language clear on its face does not require or permit judicial

interpretation.” Speaks, 119 Wash. 2d at 209 (footnote omitted). The applicable statute, RCW

9.94A.505, is clear on its face.

       In Speaks, the court did not decide the constitutional issue of whether pretrial EHM

required credit for time served. 119 Wash. 2d at 207. Instead, the court decided that the SRA required

the defendant to be given credit for pretrial EHM. Speaks, 119 Wash. 2d at 207, 209.

       Subsequently, in Harris v. Charles, 171 Wash. 2d 455, 469, 256 P.3d 328 (2011), the

Supreme Court determined that a defendant does not have to be credited with time he spent on pre-

trial EHM. The court declared that, “when EHM is imposed as a condition of pretrial release

pursuant to CrR 3.2 or CrRLJ 3.2, it is not intended as punishment but rather as a means of

alleviating the burdens of pretrial detention and of assuring the defendant’s future appearance in

court.” Harris, 171 Wash. 2d at 469 n.10.




                                                19
No. 48788-8-II


          In Harris, the defendant argued he should be given credit for pretrial time served on EHM.

He argued that if he had been convicted of a felony and not a misdemeanor, he would have received

the credit. 171 Wash. 2d at 460. The court recognized that it made sense in this context to treat

misdemeanants differently from felons. Harris, 171 Wash. 2d at 458-59. The court disallowed credit

for time Harris spent on EHM prior to trial. It stated, “When determining whether a defendant is

constitutionally entitled to credit for presentencing time spent subject to restrictive conditions, this

court has recognized a clear distinction between jail time and nonjail time.” Harris 171 Wash. 2d at

470. Therefore, based on Harris, credit for pretrial EHM is not constitutionally required.

          As stated in Harris, “a defendant in pretrial detention ‘is severely handicapped in his

defense preparation’ and ‘is often unable to retain his job and support his family, and is made to

suffer the public stigma of incarceration even though he may later be found not guilty.’” Harris,
171 Wash. 2d at 468 (quoting CRIMINAL RULES TASK FORCE, WASHINGTON PROPOSED RULES                       OF

CRIMINAL PROCEDURE CrR 3.2 cmt. at 22 (1971)). “As a condition of pretrial or presentencing

release, EHM addresses these concerns and furthers the intent of the original pretrial release rule

because a defendant on EHM may visit his attorney and continue to go to a job.” Harris, 171
Wash. 2d at 469. Pretrial EHM is not punitive. The Minority and Justice Commission proposed

adding EHM as an alternative to be used with pretrial release. Harris, 171 Wash. 2d at 469 (citing

Proposed amendment to CrR 3.2, 145 Wn.2d Proposed-67 (Official Advance Sheet No. 4, Jan. 8,

2002)).




                                                  20
No. 48788-8-II


       In the present case, Nemetz was not constitutionally entitled to credit for pretrial EHM.

However, per the SRA, he should have received credit from the time the trial court placed him on

EHM on October 31, 2014 until the legislature’s amended RCW 9.94A.505(7) took effect on July

24, 2015. Because it is not constitutionally required, the majority’s decision to award Nemetz

credit for all the time he spent on EHM, even after July 24, 2015, is error.




                                                             Melnick, J.




                                                 21